Citation Nr: 1410779	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-01 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychotic disorder (claimed as nervous condition).

3.  Entitlement to service connection for personality disorder.

4.  Entitlement to service connection for depression (claimed as nervous condition).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to June 1975. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that denied a reopening of the claims noted above on the basis that new and material evidence was not received.  In light of the fact that additional service personnel records were added to the file in March 2010 (Vol. 3), however, the Board has characterized the issues of the case as shown on the cover sheet.  See 38 C.F.R. § 3.156(c) (2013).

The Veteran appeared at a Board hearing in August 2011 before the undersigned Veterans Law Judge.  He also appeared at an RO hearing before a decision review officer in December 2009.  Transcripts of the testimony at both hearings are associated with the claims file.

The Board notes the Veteran's attorney has submitted additional evidence on multiple occasions without noting whether initial review by the RO was requested or waived.  See Disabled American Veterans, et al v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); see also 38 C.F.R. § 20.1304 (2013).  In any event, the additional records are duplicative of those that were already considered by the RO.  Hence, a waiver is not required.

In additional to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The issues of entitlement to service connection for a psychotic disorder and depression are addressed in the REMAND portion of the decision below and are REMANDED to the VA RO.


FINDINGS OF FACT

1.  The record does not verify a stressor during active service.

2.  A personality disorder is not a disability as defined by applicable law.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).

2.  A personality disorder is not a disability.  The requirements for entitlement to service connection have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303(c).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been substantially met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, VA notified the Veteran in July and August 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The August 2008 letter also informed the Veteran the reasons his claims were previously denied and of what constituted new and material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although the July 2008 letter was time-compliant, it was not fully content-compliant; specifically, it discussed service connection claims generally but did not specifically inform the Veteran how to prove a PTSD claim.  See 38 C.F.R. § 3.304(f).

Nonetheless, the Board finds no prejudice inured to the Veteran as a result.  First, the Board notes the Statement of the Case (SOC) included a complete discussion of the requirements for a PTSD claim.  Second, the Veteran is represented by an attorney who was present at both hearings.  The Veteran and his attorney were fully award of the evidence needed to substantiate his PTSD claim.  Third, and lastly, neither the attorney nor the Veteran asserted any specific prejudice as a result of the content deficiency.  Hence, the Board finds no prejudice as a result of the PTSD omission in the August 2008 letter.  See Shinseki v. Sanders, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009) (prejudice not presumed from notice-type errors).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The service treatment and personnel records are in the claims file, as are records related to the Veteran's award of benefits administered by the Social Security Administration (SSA).  In May 2010, the RO made a formal finding of the unavailability of any in-service mental health treatment records.  (Vol. 3).  VA treatment records in the claims file note the Veteran was treated prior to 1995, and that those records were not available.  Documentation in the claims file notes the RO attempted to obtain any records extant to no avail, and a formal finding of unavailability was made in August 2010 (Vol. 4).  Neither the Veteran nor his attorney asserts that there are additional records to be obtained.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, and asked questions of the Veteran that ensured his testimony addressed the relevant criteria for proving his claim.  The undersigned specifically focused on the existence of an in-service stressor as it relates to the PTSD claim.  Neither the Veteran nor his attorney voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the Bryant requirements were complied with.

While the Veteran may not have received full notice prior to the initial decision on his PTSD claim, he was afforded a meaningful opportunity to participate in the adjudication of the claims.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the claim without prejudice to the Veteran.

The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his/her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

There are particular requirements in 38 C.F.R. § 3.304(f) for establishing PTSD that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f) and § 4.125 (requiring PTSD diagnoses to conform to the Diagnostic and Statistical Manual of Mental Disorders-IV (DSM-IV) as the governing criteria for diagnosing PTSD.  Parenthetically, the Board notes VA has not yet implemented DSM-V.
 
As a general rule, a veteran's lay testimony alone about a claimed stressor not related to combat or fear of hostile military or terrorist activity is not enough to establish the occurrence of the alleged stressor.  38 C.F.R. § 3.304(f)(3).  

If the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the Veteran's symptoms are related to the claimed stressor; and, (3) the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).  (Emphasis added).

Evidence

Service personnel records note that the Veteran was discharged prior to the expiration of his enlistment on his application, on the basis hardship due to his father's health.  He apparently was mentally evaluated as part of the administrative process, as an undated mental status examination reflects that all areas were normal and no significant mental illness was noted.  The form was signed by a lieutenant colonel (LTC) in the medical corps.  On two separate May 1975 Reports of Medical History dated one day apart, the Veteran denied any history of depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  Both of the forms were signed by the same LTC that signed the mental status examination.  Thus, it is reasonable to infer that the mental status examination was signed on one of those days in May 1975.  Separate Reports of Medical Examination also were accomplished on the same days as each Report of Medical History, one for Hardship, and the other for Separation, and they also are signed by the same LTC that signed the mental status examination.  Both reflect normal psychiatric findings.

The first issue for consideration is whether the Veteran has been diagnosed with PTSD.  See 38 C.F.R. § 3.304(f).  At the hearing, the Veteran's attorney noted an October 2006 entry in the Veteran's VA outpatient records where a VA psychiatrist, Dr. C, included PTSD among the diagnoses being addressed at that session.  The Board notes, however, that Dr. C noted no history or specific stressor connected with PTSD.  The attorney also noted an entry where a PTSD screen was positive.  See Board Transcript, p. 2.

In a September 2001 VA social work assessment associated with an admission for inpatient care , the Veteran reported that at age 10, he witnessed a friend die from a gunshot wound.  This is the only traumatic experience noted in the Veteran's records.  And this brings the Board to the salient question involved of this claim.

Regardless of whether the Veteran has a diagnosis of PTSD, when asked at the hearing what specific stressor he experienced while in service, the Veteran explained that he was not promoted when and to the level he believed he should have been.  Following that experience, the Veteran testified, he just could not take it anymore, and he fell apart.  See id. at p. 5.  This is the sole stressor the Veteran to which he testified.

Whatever the impact of the experience on the Veteran during his active service, failing to be promoted is not the type of stressor on which a diagnosis of PTSD may be based or linked.  See 38 C.F.R. § 3.304(f); DSM-IV.  Indeed, a valid stressor must involve fear of death or serious injury to oneself or others.

In light of the above, the Board is constrained to deny the claim.  Id.; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).

Personality Disorder

The May 1975 mental status examination conducted in service does not indicate a diagnosis of a personality disorder.  The Veteran's VA medical records consistently note the diagnosis of a personality disorder in Axis II.  VA regulations provide that personality disorders and mental deficiency are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Hence, the Board is constrained to deny the claim.  Sabonis, 6 Vet. App. 426.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for personality disorder is denied.


REMAND

The Veteran was not afforded an examination as part of the development of his claims.  See 38 C.F.R. § 3.159(c)(4)(iii).  The lay evidence of record, however, triggers the need for an examination with respect to the remaining issues on appeal.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).




Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who treated him for an acquired mental disorder since August 2010.  After he has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the veteran the opportunity to obtain and submit those records for VA review.

2.  After the above is complete, the RO will arrange an examination by an appropriate examiner.  Ask the examiner to opine whether there is at least a 50-percent probability that any acquired mental disorder diagnosed currently or at any time during the appeal period (from March 2008), to include a psychotic disorder NOS and depression, had its clinical onset in active service or within one year of active service, or is otherwise causally connected to his active service.

The examiner is asked to provide a full explanation for any opinion rendered.  The examiner is advised that the Veteran's and other persons' lay statements that describe the Veteran's symptoms observed is competent evidence which must be considered when rendering the requested opinion.

The claims file must be provided for review by the examiner as part of the examination.  Further, in light of the size of the claims file, the RO will endeavor to make it available to the examiner at least one-week prior to the examination.

3.  Thereafter, the RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

4.  After completion of all of the above, the RO should re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).
 
The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


